--------------------------------------------------------------------------------

SEARCH BY HEADLINES.COM CORP.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(SHARES)

INSTRUCTIONS TO PURCHASER

1.

All purchasers must complete all the information in the boxes on page 2 and sign
where indicated with an “X”.

    2.

If you are resident in Canada, you must complete and sign Exhibit A “Canadian
Investor Questionnaire” that starts on page 15. The purpose of the form is to
determine whether you meet the standards for participation in a private
placement under applicable Canadian securities law (National Instrument 45-106).

    3.

If you are a “U.S. Purchaser”, as defined in Exhibit B, you must complete and
sign BOTH (1) Exhibit A “Canadian Investor Questionnaire” that starts on page 14
AND (2) Exhibit B “United States Accredited Investor Questionnaire” that starts
on page 21.

    4.

If you are paying for your subscription with funds drawn from a Canadian bank,
you may pay by certified cheque or bank draft drawn on a Canadian chartered
bank.

    5.

If you are paying for your subscription with funds drawn on any source other
than a Canadian chartered bank, you may only pay by wire transfer to the legal
counsel for the Issuer pursuant to the wiring instructions set out in Exhibit C
that is on page 25.

   



--------------------------------------------------------------------------------



- 2 -

SEARCH BY HEADLINES.COM CORP.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Search By Headlines.com Corp. (the “Issuer”) that number of
common shares of the Issuer (each, a “Share”) set out below at a price of $0.25
per Share. The Subscriber agrees to be bound by the terms and conditions set
forth in the attached “Terms and Conditions of Subscription for Shares”.

Subscriber Information   Shares to be Purchased           Number of Shares: X
$0.25 (Name of Subscriber)           Account Reference (if applicable):
____________________________________         Aggregate Subscription Price:   X  

 

(the “Subscription Amount”, plus wire fees if applicable) (Signature of
Subscriber – if the Subscriber is an Individual)  
                                                   X  
                                                      (Signature of Authorized
Signatory – if the Subscriber is not an Individual)                 (Name and
Title of Authorized Signatory – if the Subscriber is not an Individual)   Please
complete if purchasing as agent or trustee for a principal (beneficial    
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent     
for accounts fully managed by it. (SIN, SSN, or other Tax Identification Number
of the Subscriber)               (Name of Disclosed Principal) (Subscriber’s
Address, including city and Postal Code)               (Address of Disclosed
Principal) (Telephone
Number)                                                                            
(Email Address)               (Account Reference, if applicable) Register the
Shares as set forth below:               (SIN, SSN, or other Tax Identification
Number of Disclosed Principal) (Name to Appear on Share Certificate)            
  Deliver the Shares as set forth below: (Account Reference, if applicable)    
          (Attention - Name) (Address, including Postal Code)              
(Account Reference, if applicable)

 

    (Street Address, including Postal Code) (No PO Box)                
(Telephone Number)


--------------------------------------------------------------------------------

- 3 -


ACCEPTANCE

The Issuer hereby accepts the subscription as set forth above on the terms and
conditions contained in this Private Placement Subscription Agreement (including
the Terms and Conditions and Exhibits attached hereto) as of the ____ day of
_______________________, 2012.

SEARCH BY HEADLINES.COM CORP.

Per:  __________________________            Authorized Signatory        
Address:                       Fax:           Email:            Attention:    


--------------------------------------------------------------------------------


- 4 -

TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES

1.               Subscription

1.1              On the basis of the representations and warranties and subject
to the terms and conditions set forth herein, the Subscriber hereby irrevocably
subscribes for and agrees to purchase Shares of the Issuer at a price of $0.25
per Share (such subscription and agreement to purchase being the
“Subscription”), for the Subscription Amount shown on page 2 of this
subscription agreement (the “Agreement”), which is tendered herewith, on the
basis of the representations and warranties and subject to the terms and
conditions set forth in this Agreement.

1.2              The Issuer hereby agrees to sell the Shares to the Subscriber
on the basis of the representations and warranties and subject to the terms and
conditions set forth in this Agreement. Subject to the terms of this Agreement,
the Agreement will be effective upon its acceptance by the Issuer.

1.3              The Subscriber acknowledges that the Shares have been offered
as part of an offer by the Issuer of such other number of Shares as may be
determined by the board of directors of the Issuer in its sole discretion (the
“Offering”).

1.4              The Subscriber acknowledges that a finder’s fee or a broker’s
commission may be paid by the Issuer in connection with this Subscription.

1.5              Unless otherwise provided, all dollar amounts referred to in
this Agreement are in lawful money of Canada.

2.               Payment

2.1              The Subscription Amount must accompany this Subscription and
shall be paid by: (i) if the Subscriber is drawing funds from a Canadian bank to
pay for this Subscription, a certified cheque or bank draft drawn on a Canadian
chartered bank; or (ii) if the Subscriber is drawing funds from any source other
than a Canadian chartered bank to pay for this Subscription, then only by wire
transfer to the legal counsel for the Issuer pursuant to the wiring instructions
set out in Exhibit C on page 25. If the funds are wired to the Issuer’s lawyers,
the Subscriber irrevocably authorizes such lawyers to immediately deliver the
funds to the Issuer upon receipt of the funds from the Subscriber. The
Subscriber authorizes the Issuer to treat the Subscription Amount as an interest
free loan until the closing of the Offering and the Subscriber authorizes the
Issuer and its lawyers to release the Subscription Amount to the Issuer prior to
the Closing.

3.                Documents Required from Subscriber

3.1               The Subscriber must complete, sign and return to the Issuer
the following documents:

(a)  an executed copy of this Agreement;         (b) if the Subscriber is
resident in Canada, a Canadian Investor Questionnaire (the “Canadian
Questionnaire”) attached as Exhibit A that starts on page 15;       (c) if the
Subscriber is a U.S. Purchaser (as defined in Exhibit B), an Accredited Investor
Questionnaire (the “U.S. Questionnaire” and, together with the Canadian
Questionnaire, the “Questionnaires”) attached as Exhibit B that starts on page
21; and       (d) such other supporting documentation that the Issuer or its
legal counsel may request to establish the Subscriber’s qualification as a
qualified investor.


--------------------------------------------------------------------------------

- 5 -


3.2              The Subscriber shall complete, sign and return to the Issuer as
soon as possible, on request by the Issuer, any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities and applicable law.

3.3              Both parties to this Agreement acknowledge and agree that Clark
Wilson LLP has acted as counsel only to the Issuer and is not protecting the
rights and interests of the Subscriber. The Subscriber acknowledges and agrees
that the Issuer and Clark Wilson LLP have given the Subscriber the opportunity
to seek, and are hereby recommending that the Subscriber obtain, independent
legal advice with respect to the subject matter of this Agreement and, further,
the Subscriber hereby represents and warrants to the Issuer and Clark Wilson LLP
that the Subscriber has sought independent legal advice or waives such advice.

4.

Conditions and Closing

4.1              The closing of the sale of the Shares to the Subscriber (the
“Closing”) shall occur on or before May 31, 2012, or on such other date as may
be determined by the Issuer in its sole discretion (the “Closing Date”). The
Issuer may, at its discretion, elect to close the Offering in one or more
closings, in which event the Issuer may agree with one or more purchasers
(including the Subscriber to this Agreement) to complete delivery of the Shares
to such purchaser(s) against payment therefor at any time on or prior to the
Closing Date.

4.2

The Closing is conditional upon and subject to:

      (a)

the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering;

      (b)

the issue and sale of the Shares being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities legislation relating to the sale of the Shares, or the
Issuer having received such orders, consents or approvals as may be required to
permit such sale without the requirement to file a prospectus or deliver an
offering memorandum; and

      (c)

the Issuer having completed the acquisition of all of the shares of Naked Boxer
Brief Clothing Inc. (the “Transaction”).

4.3              On the Closing Date, the Subscriber acknowledges that the
certificates representing the Shares will be available for delivery, provided
that the Subscriber has satisfied the requirements of Section 3 hereof and the
Issuer has accepted this Agreement.

4.4              If the Transaction does not close on or before May 31, 2012 or
such other date as may be mutually agreed to by the Issuer and the Subscriber,
the Subscription Amount shall be deemed to be an unsecured loan (the “Loan”)
from the Subscriber to the Issuer on the following terms:

  (a)

the Subscription Amount will be the principal amount of the Loan (the “Principal
Amount”);

        (b)

the Principal Amount outstanding from time to time shall bear simple interest
from the date the Subscription Amount is deemed to be a Loan (the “Loan Date”)
to the date of repayment of the Loan in full at 8% per annum, payable on the
Maturity Date (as defined below);

        (c)

the Principal Amount and interest thereon, as calculated in accordance with
Section 4.4(b) hereof, shall be repayable on the date which is one year from the
Loan Date (the “Maturity Date”); and

        (d)

the Principal Amount, with accrued interest thereon, may be prepaid in whole or
in part at any time without notice, bonus or penalty.

     

--------------------------------------------------------------------------------

- 6 -


5.

Acknowledgements and Agreements of Subscriber

    5.1

The Subscriber acknowledges and agrees that:

    (a)

none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state, provincial and foreign securities laws;

    (b)

the Issuer has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other securities legislation;

    (c)

the decision to execute this Agreement and acquire the Shares agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Issuer and such decision is
based entirely upon a review of any public information which has been filed by
the Issuer with the United States Securities and Exchange Commission (the “SEC”)
and any Canadian provincial securities commissions (collectively, the “Public
Record”);

    (d)

the Subscriber understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and the Questionnaires, as
applicable, and agrees that if any of such acknowledgements, representations and
agreements are no longer accurate or have been breached, the Subscriber shall
promptly notify the Issuer;

    (e)

there are risks associated with the purchase of the Shares, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

    (f)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

    (g)

a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agency agreement;

    (h)

finder’s fees or broker’s commissions may be payable by the Issuer to finders
who introduce purchasers to the Issuer;

    (i)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

    (j)

all of the information which the Subscriber has provided to the Issuer is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately provide the Issuer with such information;

 

--------------------------------------------------------------------------------

- 7 -


  (k)

the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber’s failure to correctly complete
this Agreement or the Questionnaires, as applicable;

    (l)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

  (ii)

applicable resale restrictions;

    (m)

the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the Shares.
The Issuer gives no opinion and makes no representation with respect to the tax
consequences to the Subscriber under federal, state, provincial, local or
foreign tax law of the Subscriber’s acquisition or disposition of the Shares;

    (n)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the Shares
in Canada under the Securities Act (British Columbia) (the “BC Act”) and British
Columbia Instrument 51-509 (“BCI 51-509”) as adopted by the BCSC;

    (o)

the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
the Shares through a person registered to sell securities under provincial
securities legislation and other applicable securities laws, as a consequence of
acquiring the Shares pursuant to such exemption, certain protections, rights and
remedies provided by the applicable securities legislation including the various
provincial securities acts, including statutory rights of rescission or damages,
will not be available to the Subscriber;

  (p)

neither the SEC nor any securities commission or similar regulatory authority
has reviewed or passed on the merits of any of the Shares;

  (q)

there is no government or other insurance covering any of the Shares;

    (r)

there are restrictions on the Subscriber’s ability to resell the Shares and it
is the responsibility of the Subscriber to find out what those restrictions are
and to comply with such restrictions before selling any of the Shares;

    (s)

the Issuer will refuse to register the transfer of any of the Shares to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act and in each case in accordance with applicable laws; and

    (t)

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer, and the Subscriber acknowledges and agrees that the Issuer
reserves the right to reject any Subscription for any reason whatsoever.


6.

Representations, Warranties and Covenants of the Subscriber

    6.1

The Subscriber hereby represents and warrants to and covenants with the Issuer
(which representations, warranties and covenants shall survive the Closing)
that:

--------------------------------------------------------------------------------

- 8 -


  (a)

unless the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the
Subscriber is not a U.S. Person;

        (b)

if the Subscriber is resident outside of Canada:

        (i)

the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the offer and sale of the Shares,

        (ii)

the Subscriber is purchasing the Shares pursuant to exemptions from prospectus
or equivalent requirements under applicable laws or, if such is not applicable,
the Subscriber is permitted to purchase the Shares under the applicable laws of
the securities regulators in the International Jurisdiction without the need to
rely on any exemptions,

        (iii)

the applicable laws of the authorities in the International Jurisdiction do not
require the Issuer to make any filings or seek any approvals of any kind
whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Shares,

        (iv)

the purchase of the Shares by the Subscriber does not trigger:

        A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

        B.

any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

         (v)

the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

         (c)

the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

        (d)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

        (e)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

        (f)

the Subscriber has received and carefully read this Agreement;

        (g)

the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

 

--------------------------------------------------------------------------------

- 9 -


  (h)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Issuer and agrees that the Issuer will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Shares and the Issuer;

          (i)

all information contained in the Questionnaires, as applicable, is complete and
accurate and may be relied upon by the Issuer, and the Subscriber will notify
the Issuer immediately of any material change in any such information occurring
prior to the closing of the purchase of the Shares;

          (j)

the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

          (k)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Shares; and (iii) has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

          (l)

the Subscriber is not an underwriter of, or dealer in, any of the Shares, nor is
the Subscriber participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Shares or any of them;

          (m)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

          (n)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Shares,

          (ii)

that any person will refund the purchase price of any of the Shares, or

          (iii)

as to the future price or value of any of the Shares;

          (o)

the Subscriber understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state, provincial and
foreign securities laws;

          (p)

the Subscriber understands and agrees that offers and sales of any of the Shares
prior to the expiration of the period specified in Regulation S (such period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the 1933 Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
1933 Act or an exemption therefrom and in each case only in accordance with
applicable state and provincial securities laws;

          (q)

the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

 



--------------------------------------------------------------------------------



- 10 -


  (r)

hedging transactions involving the Securities may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable Securities Laws; and

          (s)

the Subscriber acknowledges and agrees that the Issuer shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Issuer, along with an executed copy of this Agreement:

          (i)

fully completed and executed Questionnaires in the form attached hereto as
Exhibit A and, if applicable, Exhibit B,

          (ii)

by completing the Canadian Questionnaire, the Subscriber is representing and
warranting that the Subscriber satisfies one of the categories of registration
and prospectus exemptions provided in National Instrument 45-106 – Prospectus
and Registration Exemptions (“NI 45-106”) adopted by the Canadian Securities
Administrators; and

          (iii)

such other supporting documentation that the Issuer or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

6.2              In this Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S promulgated under the 1933 Act and for
the purpose of the Agreement includes any person in the United States.

7.

Representations and Warranties will be Relied Upon by the Issuer

7.1              The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Issuer and its legal
counsel in determining the Subscriber’s eligibility to purchase the Shares under
applicable legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Shares under applicable
legislation. The Subscriber further agrees that by accepting delivery of the
certificates representing the Shares on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the purchase by the Subscriber of the Shares and will continue
in full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Shares.

8.

Acknowledgement and Waiver

8.1              The Subscriber has acknowledged that the decision to acquire
the Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.

9.

Legending and Registration of Shares

9.1              If the Subscriber is a resident of Canada, the Subscriber
hereby acknowledges that upon the issuance thereof, and until such time as the
same is no longer required under the applicable securities laws and regulations,
the certificates or other document representing any of the Shares will bear a
legend in substantially the following form:

 

--------------------------------------------------------------------------------

- 11 -


“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES BEFORE [DATE THAT IS FOUR
MONTHS AND ONE DAY FROM CLOSING DATE].”

9.2              If the Subscriber is not a resident of Canada, the Subscriber
hereby acknowledges that that upon the issuance thereof, and until such time as
the same is no longer required under the applicable securities laws and
regulations, the certificates or other document representing any of the Shares
will bear a legend in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES BEFORE [DATE THAT IS FOUR
MONTHS AND ONE DAY FROM CLOSING DATE].”

 

--------------------------------------------------------------------------------

- 12 -


9.3              The Subscriber hereby acknowledges and agrees to the Issuer
making a notation on its records or giving instructions to the registrar and
transfer agent of the Issuer in order to implement the restrictions on transfer
set forth and described in this Agreement.

10.

Resale Restrictions

10.1             The Subscriber acknowledges that any resale of any of the
Shares will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee.

10.2             The Subscriber acknowledges that the Shares are subject to
resale restrictions in Canada and may not be traded in Canada except as
permitted by the applicable provincial securities laws and the rules made
thereunder.

10.3             If the Subscriber is not a resident of British Columbia, the
Subscriber represents, warrants and acknowledges that:

  (a)

pursuant to BCI 51-509, a subsequent trade in the Shares in or from Canada will
be a distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation (including the BC Act) unless certain
conditions are met, which conditions include, among others, a requirement that
any certificate representing the Shares (or ownership statement issued under a
direct registration system or other book entry system) bear the restrictive
legend (the “BC Legend”) specified in BCI 51-509;

        (b)

the Subscriber is not a resident of British Columbia and undertakes not to trade
or resell any of the Shares in or from British Columbia unless the trade or
resale is made in accordance with BCI 51-509. The Subscriber understands and
agrees that the Issuer and others will rely upon the truth and accuracy of these
representations and warranties made in this Section 10.3 and agrees that if such
representations and warranties are no longer accurate or have been breached, the
Subscriber shall immediately notify the Issuer;

        (c)

by executing and delivering this Agreement and as a consequence of the
representations and warranties made by the Subscriber in this Section 10.3, the
Subscriber will have directed the Issuer not to include the BC Legend on any
certificates representing the Shares to be issued to the Subscriber. As a
consequence, the Subscriber will not be able to rely on the resale provisions of
BCI 51-509, and any subsequent trade in any of the Shares in or from British
Columbia will be a distribution subject to the prospectus and registration
requirements of the BC Act; and

        (d)

if the Subscriber wishes to trade or resell any of the Shares in or from British
Columbia, the Subscriber agrees and undertakes to return, prior to any such
trade or resale, any certificate representing the Shares to the Issuer’s
transfer agent to have the BC Legend imprinted on such certificate or to
instruct the Issuer’s transfer agent to include the BC Legend on any ownership
statement issued under a direct registration system or other book entry system.


11.

Collection of Personal Information

11.1             The Subscriber acknowledges and consents to the fact that the
Issuer is collecting the Subscriber’s personal information for the purpose of
fulfilling this Agreement and completing the Offering. The Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Issuer
to (a) stock exchanges or securities regulatory authorities, (b) the Issuer's
registrar and transfer agent, (c) Canadian tax authorities, (d) authorities
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and (e) any of the other parties involved in the Offering, including
legal counsel, and may be included in record books in connection with the
Offering. By executing this Agreement, the Subscriber is deemed to be consenting
to the foregoing collection, use and disclosure of the Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) for the foregoing purposes and
to the retention of such personal information for as long as permitted or
required by law or business practice. Notwithstanding that the Subscriber may be
purchasing Shares as agent on behalf of an undisclosed principal, the Subscriber
agrees to provide, on request, particulars as to the nature and identity of such
undisclosed principal, and any interest that such undisclosed principal has in
the Issuer, all as may be required by the Issuer in order to comply with the
foregoing.

--------------------------------------------------------------------------------

- 13 -


Furthermore, the Subscriber is hereby notified that:


  (a)

the Issuer may deliver to any securities commission having jurisdiction over the
Issuer, the Subscriber or this subscription, including any Canadian provincial
securities commissions and/or the SEC (collectively, the “Commissions”) certain
personal information pertaining to the Subscriber, including such Subscriber’s
full name, residential address and telephone number, the number of shares or
other securities of the Issuer owned by the Subscriber, the number of Shares
purchased by the Subscriber and the total purchase price paid for such Shares,
the prospectus exemption relied on by the Issuer and the date of distribution of
the Shares,

        (b)

such information is being collected indirectly by the Commissions under the
authority granted to them in securities legislation,

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities laws, and

        (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON M5H 3S8
Telephone: (416) 593-8086

12.

Costs

12.1             The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

13.

Governing Law

13.1             This Agreement is governed by the laws of the Province of
British Columbia and the federal laws of Canada applicable therein. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the courts of the Province of British Columbia.

14.

Currency

14.1             Any reference to currency in this Agreement is to the currency
of the United States unless otherwise indicated.


15.

Survival

15.1             This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

 

--------------------------------------------------------------------------------

- 14 -


16.

Assignment

    16.1

This Agreement is not transferable or assignable.

    17.

Severability

    17.1

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

    18.

Entire Agreement

18.1            Except as expressly provided in this Agreement and in the
exhibits, agreements, instruments and other documents attached hereto or
contemplated or provided for herein, this Agreement contains the entire
agreement between the parties with respect to the sale of the Shares and there
are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Issuer or
by anyone else.

19.

Notices

19.1             All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication, including facsimile, electronic mail or
other means of electronic communication capable of producing a printed copy.
Notices to the Subscriber shall be directed to the address of the Subscriber set
forth on page 2 of this Agreement and notices to the Issuer shall be directed to
it at the address of the Issuer set forth on page 3 of this Agreement.

20.

Counterparts and Electronic Means

20.1             This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.

21.

Exhibits

    21.1

The exhibits attached hereto form part of this Agreement.

    22.

Indemnity

22.1             The Subscriber will indemnify and hold harmless the Issuer and,
where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaires, as
applicable, or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith.

--------------------------------------------------------------------------------

- 15 -


[EXHIBITS INTENTIONALLY REMOVED]

 

--------------------------------------------------------------------------------